 1   ROBERT J. YORIO (SBN 93178)
     yorio@carrferrell.com
 2   ILENE H. GOLDBERG (SBN 168051)
     igoldberg@carrferrell.com
 3
     CARR & FERRELL LLP
 4   120 Constitution Drive
     Menlo Park, California 94025
 5   Telephone: (650) 812-3400
 6   Facsimile: (650) 812-3444

 7   Attorneys for Plaintiff
     INGRID & ISABEL, LLC
 8
 9                                    UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11
12   INGRID & ISABEL, LLC,                               Case No. 18-cv-01856-JCS
                                                                              HSG
13                      Plaintiff,                         [PROPOSED] ORDER FOR PERMANENT
14                                                         INJUNCTION AGAINST DEFENDANTS
            v.                                             BENTIBO AND JINLIANG QIAN
15
     BENTIBO, a business organization form,                DATE:                   MAY 17, 2019
16   unknown, and JINLIANG QIAN, an                        TIME:                   9:30 AM
17   individual,                                           JUDGE:                  HON. JOSEPH C. SPERO
                                                           COURTROOM:              G
18                      Defendants.
19
20
21          The Court, having considered Plaintiff Ingrid & Isabel, LLC’s (“Ingrid & Isabel”) Motion

22   for Default Judgment and a Permanent Injunction Against Defendants Bentibo and Jinliang Qian

23   (“Defendants”), Memorandum of Points and Authorities, in Support of its Motion for Default

24   Judgment, the Declaration of Ilene H. Goldberg, the default entered by the clerk on file herein, the

25   Complaint, and all of the other relevant papers and pleadings on file with the Court in this matter,

26   now enters its permanent injunction as follows:

27          Defendants Bentibo and Jinliang Qian, their directors, principals, officers, attorneys, agents,

28   servants, managers, employees, dba’s, affiliates, representatives, successors, and assigns, and all




                                                           1
                 [Proposed] Order for Permanent Injunction Against Defendants Bentibo and Jinliang Qian
 1   those acting in concert or participation with them shall be, and hereby are, PERMANENTLY

 2   ENJOINED and RESTRAINED from directly or indirectly:

 3                 a.      Making, using, offering for sale, advertising and/or selling any product that

 4                         infringes—either directly and/or indirectly—the Patents-in-Suit and/or the

 5                         BELLABAND Trademark;

 6                 b.      Using any statements and images on any website, including but not limited to

 7                         the Amazon.com website, and any advertising, packaging, and any marketing

 8                         materials that describe, explain, show, demonstrate, or illustrate the function

 9                         of any product in a manner that suggests, induces, infers, or indicates use or

10                         methods of use that constitutes an infringement of the Patents-in-Suit,

11                         including but not limited to statements and/or words such as “cover”, “hide”,

12                         “hold-up”, “cover your unbuttoned pants”, “hide unbuttoned pants and

13                         skirts”, “holds up maternity jeans and pants that are too loose”, “hold up your

14                         pants with a maternity band”, and similar language;

15                 c.      Using the BELLABAND Trademark, or any confusingly similar name or

16                         trademark, in connection with advertising, promoting, selling or distributing

17                         maternity band or belly band products;

18                 d.      Purchasing, registering or using BELLABAND or BELLABAND as a user

19                         name, domain name, keyword or online advertising trigger;

20                 e.      Any online advertising or keyword advertising for maternity bands or belly

21                         bands without the term BELLABAND and BELLABAND as a “negative

22                         match” keyword;

23                 f.      Promoting Defendants’ website or products by using BELLABAND or

24                         similar terms in the source code or its online advertising, or in meta tags, or

25                         in any way to trigger the retrieval or online search ranking of its website;

26                 g.      Assisting, aiding, or abetting any other person or business entity in engaging

27                         in or performing any of the activities referred to in paragraphs (a)-(f) above.

28




                                                          2
                [Proposed] Order for Permanent Injunction Against Defendants Bentibo and Jinliang Qian
 1         IT IS SO ORDERED:

 2
 3   DATED: 6/18/2019
            April ___, 2019
 4
                                                    _______________________________________
 5                                                  THE  HONORABLE        JOSEPH   C. SPERO
                                                    The Honorable  Haywood    S. Gilliam, Jr.
 6                                                  CHIEF  UNITED    STATES    MAGISTRATE
                                                    United States District Court Judge        JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                         3
               [Proposed] Order for Permanent Injunction Against Defendants Bentibo and Jinliang Qian
